                   Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 1 of 13


              1   KEKER, VAN NEST & PETERS LLP
                  PAVEN MALHOTRA - # 258429
              2   pmalhotra@keker.com
                  BRYN WILLIAMS - # 301699
              3   bwilliams@keker.com
                  633 Battery Street
              4   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              5   Facsimile:     415 397 7188

              6   Attorneys for Defendant FACEBOOK, INC.

              7

              8                              UNITED STATES DISTRICT COURT

              9                             NORTHERN DISTRICT OF CALIFORNIA

             10                                 SAN FRANCISCO DIVISION

             11   IBRAHIM HASSAN, ANJEZA HASSAN,              Case No. 3:19-cv-01003-TSH
                  MIRELA HYSA, and KOSTA HYSA,
             12                                               DEFENDANT FACEBOOK, INC.’S
                              Plaintiffs,                     NOTICE OF MOTION AND MOTION TO
             13                                               DISMISS PLAINTIFFS’ COMPLAINT;
                        v.                                    MEMORANDUM OF POINTS AND
             14                                               AUTHORITIES IN SUPPORT OF
                  FACEBOOK, INC.,                             DEFENDANT FACEBOOK INC.’S
             15                                               MOTION TO DISMISS PLAINTIFFS’
                              Defendant.                      COMPLAINT
             16
                                                              Date:      May 23, 2019
             17                                               Time:      10:00 a.m.
                                                              Dept.:     A, 15th Floor
             18                                               Judge:     Hon. Thomas S. Hixson
             19                                               Filed:      February 22, 2019
                                                              Trial Date: None
             20

             21

             22

             23

             24

             25

             26

             27

             28
                     DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                      COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                               FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                 Case No. 3:19-cv-01003-TSH
1326320.v1
                   Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 2 of 13


              1                                       NOTICE OF MOTION

              2          TO PLAINTIFFS AND ITS COUNSEL OF RECORD: PLEASE TAKE NOTICE

              3   THAT on May 23, 2019 at 9:00 a.m., or as soon thereafter as the matter may be heard, at the

              4   United States District Court for the Northern District of California, in Courtroom A, 15th Floor,

              5   450 Golden Gate, California, Defendant Facebook, Inc. will, and hereby does, move for an order

              6   dismissing Plaintiffs’ Complaint.

              7          Facebook respectfully asks this Court to issue an order dismissing Plaintiffs’ Complaint.

              8   This motion is based on this Notice of Motion and Motion; the Memorandum of Points and

              9   Authorities in Support thereof; the Declaration of Bryn Williams in Support thereof; and all

             10   papers and records on file with the Court or which may be submitted prior to or at the time of the

             11   hearing, and any further evidence which may be offered.

             12   Dated: April 15, 2019                                  KEKER, VAN NEST & PETERS LLP
             13

             14                                                   By:    /s/ Bryn Williams
                                                                         PAVEN MALHOTRA
             15                                                          BRYN WILLIAMS

             16                                                          Attorneys for Defendant FACEBOOK,
                                                                         INC.
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                      DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                       COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                  Case No. 3:19-cv-01003-TSH
1326320.v1
                       Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 3 of 13


              1                        MEMORANDUM OF POINTS AND AUTHORITIES

              2   I.       INTRODUCTION

              3            This case involves four pro se plaintiffs who purport to bring a class action against

              4   Facebook for allegedly sharing their private information with others without their consent. 1

              5   Plaintiffs allege they have Facebook accounts and use Facebook’s messaging application, known

              6   as Facebook Messenger. They allege in conclusory terms that Facebook “collected, tracked, and

              7   maintained” their personal data and that Facebook “exposed” this data without consent. Plaintiffs

              8   never specify exactly what data was exposed, when, to whom, and how, if at all, they have been

              9   injured.

             10            Instead, Plaintiffs refer to Facebook’s September 2018 announcement of a vulnerability

             11   on its platform that left certain user data for some users unprotected as well as a December 2018

             12   New York Times article that discussed Facebook’s sharing of some data with select third party

             13   partners. Plaintiffs do not allege any specific facts suggesting they were in any way victims of the

             14   matters subject of the announcement or the Times article.

             15            Nonetheless, Plaintiffs now file suit alleging claims for violation of the Federal Trade

             16   Commission (“FTC”) Act, invasion of privacy, and breach of contract. Each claim must be

             17   dismissed. The FTC Act does not create a private cause of action. The invasion of privacy claim

             18   is not actionable because Plaintiffs fail to allege facts sufficient to state a claim. And the breach of

             19   contract claim fails because Plaintiffs identify no contractual obligation that Facebook breached.

             20   For these reasons, and as further detailed below, the Court should dismiss the Complaint.

             21

             22

             23
                  1
                    The complaint makes only passing reference to this being a purported class action. See Compl.
             24   at pg. 6 (“For our Class Action Complaint. . . ) To the extent Plaintiffs intend to litigate this case
                  as a class action, they are not permitted to do so and the Court should strike any class allegations.
             25   Pro se litigants have the right to plead and conduct their own cases personally. 28 U.S.C. § 1654.
                  However, pro se litigants do not have authority to represent anyone other than themselves. See
             26   Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (stating that a non-attorney
                  plaintiff may not pursue a claim on behalf of others in a representative capacity). Given that
             27   Plaintiffs are proceeding pro se, this case cannot proceed as a class action.
             28                                                      1
                        DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                         COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                  FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                    Case No. 3:19-cv-01003-TSH
1326320.v1
                    Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 4 of 13


              1   II.     BACKGROUND

              2           A.      Plaintiffs’ Allegations

              3           Plaintiffs, three residents of Nevada and one resident of Michigan, allege that they created

              4   their Facebook accounts between 2007 and 2009. See Complaint (“Compl.”) ¶¶ 3-6. One

              5   Plaintiff—Ibrahim Hassan—alleges that he “stopped using his Facebook account on or about

              6   December 2016,” although he alleges his “account is still active.” Id. ¶ 3. All Plaintiffs allege

              7   they used Facebook’s messaging application, known as “Messenger,” to communicate with

              8   others. Id. ¶¶ 3-6. All Plaintiffs allege that they used Facebook Messenger to share “personal,

              9   intimate, secure information through messaging, calling and texting” which they broadly identify

             10   as “current addresses, social security numbers, birthdays, driver licenses, personal and intimate

             11   pictures, personal and intimate conversations, and life-making decisions.” Id. ¶ 12.

             12           Plaintiffs assert that information they shared on Facebook was “exposed and sold” to

             13   “third parties without [Plaintiffs] authorization for monetary profit.” Compl. ¶ 5. In particular,

             14   they rely on a September 28, 2018 announcement from Facebook concerning a security

             15   vulnerability and a December 18, 2018 New York Times article.

             16            Plaintiffs incorrectly quote the article as stating that “Facebook for many years gave more

             17   than 150 companies extensive access to personal data-including private messages and contact

             18   information without users’ explicit consent.” Id. ¶ 11. Plaintiffs allege based on the article that

             19   “more than 150 companies and their employees have all of our private information” and, as a

             20   result, they “fear not just for our lives but our children.” Id. ¶ 13.

             21           The quote Plaintiffs provide at paragraph 11 of their Complaint does not appear in the

             22   New York Times article. Instead, Plaintiffs have stitched-together several sentences from disparate

             23   locations in the article and added their own embellishment to provide the false impression that the

             24   New York Times reported that over 150 companies had access to users’ private messages. Nothing

             25   in that article suggests that any company other than “Spotify, Netflix and the Royal Bank of

             26

             27

             28                                                       2
                        DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                         COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                  FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                    Case No. 3:19-cv-01003-TSH
1326320.v1
                      Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 5 of 13


              1   Canada” had access to users’ messages. See Williams Decl. Ex. A.2 The article asserts Facebook

              2   provided “over 150 companies” with access to some “data.” Id. The Times stated that “Some of

              3   the access deals described in the documents were limited to sharing non-identifying information

              4   with research firms or enabling game makers to accommodate huge numbers of players. These

              5   raised no privacy concerns. But agreements with about a dozen companies did.” Id. Relevant to

              6   Plaintiffs’ Complaint, the Times article stated that “Facebook also allowed Spotify, Netflix and

              7   the Royal Bank of Canada to read, write and delete users’ private messages, and to see all

              8   participants on a thread.” Id. The Times reported that “Spokespeople for Spotify and Netflix said

              9   those companies were unaware of the broad powers Facebook had granted them” and “A Royal

             10   Bank of Canada spokesman disputed that the bank had had any such access.” Id. Facebook

             11   disputes the accuracy of the Times’ characterization.

             12           The Complaint contains no allegations that indicate, much less suggest, Plaintiffs

             13   themselves had their data exposed by the security vulnerability announced in September 2018 or

             14   that Plaintiffs’ messages were reviewed by any third parties. The closest Plaintiffs come is an

             15   allegation that one Plaintiff—Mirela Hysa—received a notification in August 2018 from an

             16   unrelated credit monitoring company that her Yahoo email and password were “found on Dark

             17   Web.” Compl. ¶ 7. The Complaint contains no allegations indicating that such information found

             18   its way on the “Dark Web” due to anything done by Facebook.

             19           B.     Plaintiffs’ Claims
             20           Plaintiffs assert three causes of action. First, Plaintiffs contend that Facebook has violated

             21   the FTC Act by “falsely” representing that their “personal data were secured and private” and by

             22   “failing to implement reasonable and appropriate security measures or follow industry standards

             23   for data security, and failing to comply with its own posted privacy policies.” Compl. ¶¶ 16-17.

             24   Second, Plaintiffs contend that Facebook invaded their privacy by exposing their “privacy,

             25   personal information, personal messages, and personal activities to known and unknown

             26
                  2
                    Because Plaintiffs have incorporated the December 18, 2018 New York Times article by
             27   reference into their complaint, this Court is entitled to review it on a Motion to Dismiss. United
                  States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
             28                                                     3
                       DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                        COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                 FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                   Case No. 3:19-cv-01003-TSH
1326320.v1
                      Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 6 of 13


              1   companies without consent.” Id. ¶ 23. Third, Plaintiffs allege that Facebook “failed to comply

              2   with its own user agreement” by permitting “select partner companies” to access “its consume[r]

              3   data for financial gain.” Id. ¶¶ 26; 28.

              4            Plaintiffs’ Complaint requests “restitution in the amount of $5,000,000,000 (five million)

              5   dollars in sum . . . to be awarded to the Plaintiffs individually in the amount of $1,250,000,000.”

              6   Compl. ¶ 32.3

              7   III.     LEGAL STANDARD
              8            A complaint must be dismissed under Rule 12(b)(6) unless it “contains sufficient factual

              9   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

             10   556 U.S. 662, 678 (2009). The Court is not “required to accept as true allegations that are merely

             11   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Sis. Sec.

             12   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). The factual allegations must “rise above the

             13   speculative level.” Bell Atl. Corp. v Twombly, 550 U.S. 544, 570 (2007). In making this

             14   determination, a court must “draw on its judicial experience and common sense.” Iqubal, 556

             15   U.S. at 679. This analysis provides a critical gatekeeping function, because claims must be

             16   sufficiently plausible “that it is not unfair to require the opposing party to be subjected to the

             17   expense of discovery and continued litigation.” Electric Prop. E., LLC. V. Marcus & Millichap

             18   Co., 751 F.3d 990, 996 (9th Cir. 2014).

             19   IV.      PLAINTIFFS’ COMPLAINT MUST BE DISMISSED FOR FAILURE TO STATE
                           A CLAIM
             20
                           A.     The FTC Act Does Not Create a Private Right of Action
             21
                           Plaintiffs’ first cause of action must be dismissed because the FTC Act does not create a
             22
                  private right of action. See Holloway v. Bristol-Myers Corp., 485 F.2d 986, 988–89 (D.C. Cir.
             23
                  1973) (“The [FTC] Act nowhere purports to confer upon private individuals, either consumers or
             24

             25
                  3
                    In light of the parenthetical specifying damages as “five million,” Facebook assumes that the
             26   additional zeros in this paragraph are typos, and that Plaintiffs are not in fact alleging $5 billion in
                  damages. Facebook notes that its Terms of Service include a provision limiting its aggregate
             27   liability for contract damages to “the greater of $100 or the amount you have paid us in the past
                  twelve months.” Williams Decl. Ex. B.
             28                                                       4
                         DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                          COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                   FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                     Case No. 3:19-cv-01003-TSH
1326320.v1
                      Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 7 of 13


              1   business competitors, a right of action to enjoin the practices prohibited by the Act or to obtain

              2   damages following the commission of such acts”); Gajo v. Chicago Brand, 2017 WL 2473142, at

              3   *1 (N.D. Cal. June 8, 2017) (“Courts have held that consumers and members of the public at large

              4   may not maintain a private action to enforce the FTCA.”). For that reason, Plaintiffs’ first claim

              5   fails as a matter of law.

              6           B.      Plaintiffs Fail to Adequately Allege an Invasion of Privacy Claim
              7           Plaintiffs allege that Facebook invaded their privacy by publicly disclosing private facts.

              8           To state a claim for public disclosure of private facts, a plaintiff must allege that the

              9   defendant (1) publicized (2) private information concerning the plaintiff; (3) a reasonable person

             10   would consider the publicity highly offensive; (4) the defendant knew, or acted with reckless

             11   disregard, that a reasonable person would consider the publicity highly offensive; (5) that the

             12   private information was not of legitimate public concern; (6) that the defendant was harmed; and

             13   (6) that the defendant’s conduct was a substantial factor in causing plaintiff’s harm. See

             14   California Civil Jury Instructions (CACI) 1801 (“Public disclosure of Private Facts”).4

             15           Here, Plaintiffs fail to allege what specific facts were disclosed by Facebook, when, to
             16   whom, and how. As explained below, the absence of specificity, along with other deficiencies,
             17   prevents Plaintiffs from making the required showing needed to state a public disclosure claim.
             18                   1.      Plaintiffs fail to allege that their “private” information was exposed or
                                          that disclosure would have been offensive or objectionable
             19
                          The complaint contains no well-pled allegations identifying what specific information
             20
                  Facebook exposed. The complaint also contains no factual allegations explaining why the
             21
                  information disclosed was, in fact, private—other than the bald assertion that it was. As a result,
             22
                  Plaintiffs fail to establish that “private” information is at issue.
             23

             24
                  4
                    See also Taus v. Loftus, 40 Cal. 4th 683, 717, 151 P.3d 1185, 1207 (2007) (A plaintiff pursuing
             25   a claim for public disclosure of private facts must allege: “(1) public disclosure, (2) of a private
                  fact, (3) which would be offensive and objectionable to the reasonable person, and (4) which is
             26   not of legitimate public concern.”); see also Briscoe v. Reader’s Digest Assn., Inc., 4 Cal. 3d 529,
                  542-543 (1971) (“We find it reasonable to require a plaintiff to prove, in each case, that the
             27   publisher invaded his privacy with reckless disregard for the fact that reasonable men would find
                  the invasion highly offensive.”).
             28                                                       5
                       DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                        COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                 FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                   Case No. 3:19-cv-01003-TSH
1326320.v1
                      Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 8 of 13


              1           To state a claim for disclosure of private information, the information at issue must be

              2   private. See, e.g., Metter v. Los Angeles Exam’r, 35 Cal. App. 2d 304 (1939) (“Manifestly an

              3   individual cannot claim a right to privacy with regard to that which cannot, from the very nature

              4   of things and by operation of law, remain private.”); Stryker v. Republic Pictures Corp., 108 Cal.

              5   App. 2d 191, (1951) (military service record not private information subject to a privacy tort

              6   claim). But because the complaint contains no details about the specific information Facebook

              7   allegedly exposed, it fails to plead facts sufficient to establish that the information itself was

              8   private.

              9           This gap gives rise to an additional pleading deficiency: without details about what

             10   content was exposed, the complaint fails to plead facts establishing that a reasonable person

             11   would consider disclosure of the information offensive and objectionable, which is a separate

             12   element of any public disclosure tort claim and an independent reason to dismiss the claim.

             13           This Court has previously rejected barebones pleadings of privacy violations such as those

             14   asserted by Plaintiffs here. In Yahoo Mail Litig., for example, this Court dismissed a privacy

             15   claim under the California Constitution because the complaint rested upon generalized allegations

             16   without identifying what private content was allegedly shared. 7 F. Supp. 3d 1016, 1041 (N.D.

             17   Cal. 2014). The Court explained, “The problem for Plaintiffs . . . is that to the extent [they] intend

             18   to allege that they have a privacy interest in the specific content of their emails, their allegations

             19   are fatally conclusory. The Complaint merely alleges that Plaintiffs’ emails were ‘private’ without

             20   alleging any facts related to what particular emails Yahoo intercepted, or the content within

             21   particular emails.” Id. This Court should likewise dismiss Plaintiffs’ Second Cause of Action for

             22   failure to identify with specificity the allegedly “private” facts disclosed.5

             23   5
                    See also Sunbelt Rentals, Inc. v. Victor, 43 F. Supp. 3d 1026; 1035 (N.D. Cal. 2014) (holding
                  that plaintiff cannot “claim a reasonable expectation of privacy with respect to his text messages,
             24
                  in general” and dismissing complaint where “[t]he pleadings do not identify the contents of any
             25   particular text messages, and instead refer generally to ‘private electronic data and electronic
                  communications’”); Zbitnoff v. Nationstar Mortgage, LLC, 2014 WL 1101161, at *4 (N.D.Cal.
             26   March 18, 2014) (holding allegations for constitutional privacy claim were conclusory because
                  plaintiff “merely state[d]” defendants disclosed her “private information”); Scott–Codiga v. Cnty.
             27   of Monterey, 2011 WL 4434812, at *7 (N.D.Cal. Sept. 23, 2011) (dismissing constitutional
             28   privacy claim on ground that plaintiff had not “specified the material defendants released to the
                                                                     6
                       DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                        COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                 FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                   Case No. 3:19-cv-01003-TSH
1326320.v1
                   Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 9 of 13


              1                   2.      Plaintiffs does not allege that Facebook “publicized” their private
                                          information
              2
                          Even if Facebook “exposed” Plaintiffs’ private information, the complaint would still fail
              3
                  to state a claim because there are no allegations that Facebook “publicized” the information.
              4
                          Under California law, “an actionable disclosure must in most instances be tantamount to
              5
                  publicity.” Grant v. United States, 2011 WL 2367656, at *6 (E.D. Cal. June 9, 2011) (disclosure
              6
                  to one other person insufficient to state a claim of public disclosure) (emphasis added). As this
              7
                  court explained in Opperman v. Path, Inc., publicity “means that the matter is made public, by
              8
                  communicating it to the public at large, or to so many persons that the matter must be regarded as
              9
                  substantially certain to become one of public knowledge.” 87 F. Supp. 3d 1018, 1062 (N.D. Cal.
             10
                  2014) (citing Rest. (2d) of Torts § 652D, Comment a (1977)). In Opperman, plaintiffs brought a
             11
                  claim of public disclosure of private facts against defendants for allegedly transmitting consumer
             12
                  smartphone address book information in an unencrypted manner thereby “making it publicly
             13
                  available to third parties.” Id.
             14
                          The court dismissed the public disclosure claim: “While Plaintiffs allege that their
             15
                  information could have been intercepted by third parties, they do not allege that any interception
             16
                  occurred, nor do they allege that it was ‘substantially certain’ that their address books would
             17
                  become ‘public knowledge.’ To satisfy the requirement, more specific allegations establishing the
             18
                  extent of the disclosure are required.” Id.6 Likewise here, Plaintiffs plead nothing to suggest
             19
                  Facebook “publicized” their private information. At most, the Complaint alleges that three
             20
                  companies could have accessed Facebook users’ data, although the article Plaintiffs cite for that
             21
                  allegation notes that two of the companies were unaware they could do so and one disputed it had
             22
                  any access. In short, Plaintiffs plead nothing to suggest that Facebook did anything to make it
             23
                  “substantially certain” that their information would become “public knowledge.” Opperman, 87
             24
                  public in enough detail for the Court to determine whether it might conceivably fall within a
             25
                  recognized privacy interest protected by the [California] constitution” (internal citation omitted)).
                  6
             26     Ignat v. Yum! Brands, Inc., 214 Cal. App. 4th 808 (2013) (“Liability for the common-law tort of
                  public disclosure of private facts requires publicity; disclosure to a few people in limited
             27   circumstances does not violate the right.”).
             28                                                     7
                      DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                       COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                  Case No. 3:19-cv-01003-TSH
1326320.v1
                   Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 10 of 13


              1   F. Supp. 3d at 1062. Plaintiffs have failed to meet the “publicity” element of their Second Cause

              2   of Action and it should be dismissed.

              3                  3.      Plaintiffs do not allege that Facebook acted recklessly
              4          To state a claim for public disclosure of private facts, Plaintiffs must plead that Facebook

              5   knew, or acted with reckless disregard, that a reasonable person would consider the publicity at

              6   issue highly offensive. Gill v. Hearst Pub. Co., 40 Cal. 2d 224 (1953); Briscoe v. Reader's Digest

              7   Association, Inc., 4 Cal. 3d 529, (1971) (overruled on other grounds by, Gates v. Discovery

              8   Communications, Inc., 34 Cal. 4th 679 (2004)).

              9           Plaintiffs fail to satisfy this element. First, as explained above, there are no allegations

             10   that Facebook publicized any facts. Second, even if there was publicity, there are no allegations

             11   that what was publicized was “private.” Third, there are no allegations that Facebook acted with

             12   knowledge—or recklessly—in the face of these (non-existent) facts. Again, Plaintiffs’ barebones

             13   complaint fails to state a claim.

             14          C.      Plaintiffs Fail to Adequately Allege a Breach of Contract Claim
             15                  1.      Plaintiffs do not identify any contract provision that was breached
             16          Plaintiffs assert a claim for breach of contract but fail to identify what contract provision

             17   Facebook allegedly breached. For this reason alone, the claim must be dismissed because it fails

             18   to state a claim. See, e.g.,In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 983 (N.D.

             19   Cal. 2016) (“The consolidated amended complaint fails to identify the contractual provisions that

             20   were breached.”); see also Frances T. v. Vill. Green Owners Ass’n, 42 Cal.3d 490, 512-513

             21   (1986) (“Plaintiff’s allegation that defendants breached that contract . . . must fail because she

             22   does not allege that any provision in any of the writings imposed such an obligation on

             23   defendant.”); Murphy v. Hartford Accident & Indem. Co., 177 Cal.App.2d 539, 543 (1960) (“In

             24   order for an action to be based upon an instrument in writing, the writing must express the

             25   obligation sued upon.”).

             26          What do Plaintiffs allege? They makes two sets of allegations. First, in their “Statement

             27   of Facts” Plaintiffs asserts that Facebook’s “Terms of Service and Privacy” made certain

             28                                                      8
                      DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                       COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                  Case No. 3:19-cv-01003-TSH
1326320.v1
                      Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 11 of 13


              1   representations concerning privacy. See Compl. at pg. 7. But none of the alleged representations

              2   are actually contained in Facebook “Terms of Service” nor are they contained in Facebook’s

              3   “Data Policy,” which is incorporated in the Terms of Service.7 Second, the Complaint make stray

              4   references to Facebook’s alleged failure “to comply with its own user agreement,” Compl. ¶ 26,

              5   but Plaintiffs fail to explain what provision in the user agreement was allegedly violated. In short,

              6   Plaintiffs have not alleged Facebook breached any contractual obligation because they do not

              7   identify any contractual promise that Facebook made.

              8            The absence of such allegations is important because Facebook’s Terms of Service does,

              9   in fact, contain a host of provisions that explain to users the data FB collects, how it is used, and

             10   when and if any of that data is shared with others. But given the complete absence of allegations

             11   concerning what specific data was allegedly shared and with whom, the Complaint fails to

             12   provide enough notice to Facebook so that it can identify the contractual provisions that may

             13   stand as a complete defense to Plaintiffs’ claims.8

             14                   2.      Plaintiffs fail to plead contract damages
             15            Under California law, “a breach of contract claim requires a showing of appreciable and
             16   actual damage.” Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010, 1015 (9th Cir. 2000).
             17   “Nominal damages, speculative harm, or threat of future harm do not suffice to show legally
             18   cognizable injury.” In re Anthem, Inc. Data Breach Litig., 2016 WL 3029783, at *12 (N.D. Cal.
             19   May 27, 2016). Additionally, damages flowing from “emotional and physical distress” are not
             20   “recoverable on a California contract claim.” Gibson v. Office of Atty. Gen., State of California,

             21   561 F.3d 920, 929 (9th Cir. 2009).

             22            Plaintiffs allege that they suffered $5 million in damages because they allegedly “will

             23   need to remain vigilant and in high risks for years to come” and because “[k]nowing that more

             24   7
                    Because Plaintiffs have incorporated the “Terms of Service” by reference into their Complaint,
             25   this Court is entitled to review it on a Motion to Dismiss. Ritchie, 342 F.3d at 908. Facebook’s
                  Terms of Service does not contain a “Privacy” section and the Complaint fails to specify what is
             26   meant by “Privacy.” The closest analogue is the “Data Policy,” but that too does not contain the
                  alleged representations Plaintiffs allege in their Complaint. See Williams Decl. Ex. B, Ex. C.
             27   8
                   If Plaintiffs are granted leave to amend their Complaint, Facebook reserves the right to assert
                  such contractual defenses.
             28                                                      9
                        DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                         COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                  FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                    Case No. 3:19-cv-01003-TSH
1326320.v1
                   Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 12 of 13


              1   than 150 companies and their employees have all of our private information keeps us under harm

              2   and fear.” Compl. ¶¶ 9, 13. This is precisely the kind of damages claim forbidden by California

              3   law. See Low v. LinkedIn Corp., 900 F. Supp. 2d 1010, 1028 (N.D. Cal. 2012) (claimed damages

              4   flowing from “embarrassment and humiliation cause by the disclosure” of allegedly private

              5   information does not support an action for breach of contract); see also Svenson v. Google Inc.,

              6   65 F. Supp. 3d 717, 725 (N.D. Cal. 2014) (Plaintiff’s allegation of increased risk of identity theft

              7   is “too speculative to satisfy the pleading requirement of contract damages.”); see also Ruiz v.

              8   Gap, Inc., 622 F. Supp. 2d 908, 917 (N.D. Cal. 2009), aff'd, 380 F. App’x 689 (9th Cir. 2010)

              9   (under California contract law, a Plaintiff “cannot show he was actually damaged by pointing to

             10   his fear of future identity theft”).

             11   V.      CONCLUSION
             12           For the foregoing reasons, the Court should dismiss Plaintiffs’ Complaint.

             13   Dated: April 15, 2019                                   KEKER, VAN NEST & PETERS LLP
             14

             15                                                    By:    /s/ Bryn Williams
                                                                          PAVEN MALHOTRA
             16                                                           BRYN WILLIAMS

             17                                                           Attorneys for Defendant FACEBOOK,
                                                                          INC.
             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28                                                    10
                       DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                        COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
                                 FACEBOOK INC.’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                                                   Case No. 3:19-cv-01003-TSH
1326320.v1
                   Case 3:19-cv-01003-JST Document 14 Filed 04/15/19 Page 13 of 13


              1                                         PROOF OF SERVICE
              2   I am employed in the City and County of San Francisco, State of California in the office of a
                  member of the bar of this court at whose direction the following service was made. I am over the
              3
                  age of eighteen years and not a party to the within action. My business address is Keker, Van
              4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

              5   On April 15, 2019, I served the following document(s):

              6          DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION
                         TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS
              7          AND AUTHORITIES IN SUPPORT OF DEFENDANT FACEBOOK INC.’S
                         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
              8

              9     by FEDEX, by placing a true and correct copy in a sealed envelope addressed as shown
                     below. I am readily familiar with the practice of Keker, Van Nest & Peters LLP for
             10      correspondence for delivery by FedEx Corporation. According to that practice, items are
                     retrieved daily by a FedEx Corporation employee for overnight delivery.
             11
                  Ibrahim Hassan                                     Anjeza Hassan
             12   8349 Cretan Blue Ln                                8349 Cretan Blue Ln
             13   Las Vegas, NV 89128                                Las Vegas, NV 89128
                  E: ibrahimhassan661@yahoo.om                       Annie.sara@yahoo.com
             14
                  Kosta Hysa                                         Mirela Hysa
             15   6877 Fox Lane                                      8349 Cretan Blue Ln
                  Waterford, MI 48327                                Las Vegas, NV 89128
             16   E: kosta.hysa@yahoo.com                            E: m.hysa@yahoo.com
             17
                         Executed on April 15, 2019, at San Francisco, California.
             18
                  I declare under penalty of perjury under the laws of the State of California that the above is true
             19   and correct.

             20

             21
                                                                Michele Knox Thomas
             22

             23

             24

             25

             26

             27

             28

                                                                     1
                                                             PROOF OF SERICE
                                                         Case No. 3:19-cv-01003-TSH
1326320.v1
